Henderson, J.
delivered the opinion of the Court:
A beneficial interest in the Negro in question, for the life of Elizabeth Black, is clearly reserved to her, in the deed making part of this case. This interest, by her intermarriage, became vested in Cox, her husband, as well as her right of assenting to the delivery to the defendant. As it does not appear that the wife is dead, the title which she had, still subsists in her husband’s representatives; of course the plaintiff had no title. The nonsuit must therefore remain.